DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendments
Applicant’s amendments filed 08/10/2021 overcomes the following objection(s)/rejection(s):
The objection to the specification has been withdrawn in view of Applicants amendment.
The rejection of claim 7 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment.
Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
As per Applicant’s argument that Witty’s device never “detects the that roulette ball (14), under influence of gravity, reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B).
The Examiner respectfully disagrees and notes that Witty discloses a roulette wheel has a ball detector to detect the ball as the ball travels round the rim of the roulette wheel and a drop determiner to determine, for each of a number of games of roulette, the region of the rim from which the ball fell from the rim, [0005]. In addition, Each sensing unit 9 has, as shown in FIG. 2, two sensors, a first, pocket sensor 12 for sensing a ball in a pocket of the rotatable pocket cylinder 4 and a second, rim sensor 13 for sensing a ball in the rim 3. Each of the sensors 12 and 13 has a light emitting device 14 (such as a light emitting diode (LED) or laser diode) for illuminating a target area of the pocket cylinder and rim, respectively, and a light detecting device 15 for detecting light reflected from the target area. The pocket and rim target areas 18 and 19 of one sensing unit 9 are illustrated diagrammatically in FIG. 2, [0024] and fig. 1-2. The examiner notes that Applicants lower track (11B) of the ball track (11A) 
As per Applicants argument Witty does not analyze any aspect of the roulette wheel itself. 
The Examine respectfully disagrees and notes in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analysis of the roulette wheel itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Witty et al., (U.S. Pub. No. 2009/0174141).
claim 1, Witty discloses an image processing unit (3) ([0028], data processing unit 21), for detecting event data during a game round of a roulette wheel (1) via a camera (2) thereby enabling detection of a roulette wheel bias ([0005], “Data representing, for a number of games, the region of the rim from which the ball fell from the rim may then be stored for later analysis or may be directly analyzed to determine any drop zone bias”… “the ball detector may comprise at least one imaging device, such as a video camera, to provide images of at least the rim of the roulette wheel and the drop determiner may be operable to determine from the image last showing the ball in the rim the region of the rim from which the ball fell from the rim”), which roulette wheel (1) (fig. 1b el. 1) comprises a ball track (11A) (fig. 1b), upon which a roulette ball (14) is brought into rotation around the roulette wheel (1) (abstract, [0031] and fig. 1b), and a sloping lower track (11B) comprising ball deflectors (13, 15) ([0020], fig. 1 el. 3a; the rim may have deflectors 3a for altering the course of the ball as it falls from the rim 3 during a play or game), encircling a rotor (7) (fig. 1b); wherein the image processing unit (fig. 2 el. 21) is configured for: receiving at least one captured image of the roulette ball (14) from the camera (2) ([0005], [0050], fig. 3 el. 21, 90); detecting that the roulette ball (14), under the influence of gravity,  reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) (abstract, [0031-0036], [0040-0047]; a roulette wheel has a ball detector (9a, 9b, 9c) to detect the ball as the ball travels around the rim (3) of the roulette wheel); and determining a position where the roulette ball (14) reaches the imaginary circle (17) (abstract, [0040-0047], fig. 6a-6b; the data processing unit 21 is arranged to determine for each game, the region of the rim 4 from which the ball falls, hereinafter referred to as the drop zone.. In addition, Witty discloses a different number of rim sensors could be used from a minimum of two up to a case where a sensor is provided for each pocket on the roulette wheel, e.g. thirty seven for single zero wheel roulette wheel) storing the determined position in a database (6) ([0006], fig. 6); thereby enabling detection of a roulette wheel bias by detecting a deviation from collected and stored statistics of a plurality of game rounds ([0044-0046] and fig. 6a-6b). 
claim 2, Witty teaches wherein the imaginary circle (17) encircling the ball deflectors (13, 15) is touching an upper end of a subset of vertically extended ball deflectors (14) (fig. 1b).
	As per claim 3, Witty teaches determining a continuous position where the roulette ball (14) reaches the imaginary circle (17) or determining a continuous second position where the roulette ball (14) reaches a second imaginary circle (18) ([0037] and fig. 4).
As per claim 4, Witty teaches the image processing unit (3) according to claim 1, further configured for processing images captured by the camera (2) when the roulette ball (14) reaches the imaginary circle (17) ([0050] fig.3;  a video camera mounted above the roulette wheel to obtain a succession of images or frames of at least the rim region of the roulette wheel as the ball is travelling in the rim and to analyze the obtained images to determine the image of rim in which the ball is last in the rim and to determine from that image the region of the rim from which the ball fell from the rim). 
As per claim 6, which is the corresponding method for a method for detecting event data during a game round of a roulette wheel of the image processing unit as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here.
As per claim 7, Witty teaches a computer-readable medium having stored therein a computer program comprising program code for performing a method (300) for detecting event data during a game round of a roulette wheel (1) via a camera (2) ([0009] and fig. 3 el. 90), thereby enabling detection of a roulette wheel bias, which roulette wheel (1) comprises a ball track (11A), upon which a roulette ball (14) is brought into rotation around the roulette wheel (1), and a sloping lower ball track (11B) comprising ball deflectors (13, 15), encircling a rotor (7) (abstract, fig.1b, 2); wherein the method (300) comprises: detecting (301) that the roulette ball (14), under influence of gravity, reaches an imaginary circle (17) encircling the ball deflectors (13, 15) of the lower ball track (11B) ([0002], [0031-0032] and fig. 1b, 2); determining (302) a position where the roulette ball (14) reaches the imaginary circle (17) (abstract, [0040-0047], fig. 6a-6b); and storing (307) the determined (302) position in a database (6), 
As per claim 8, which is the corresponding system for detecting event data during a game round of a roulette wheel of the image processing unit as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witty et al., (U.S. Pub. No. 2009/0174141) and in view of Nordhal et al., (U.S. Pub. No. 2014/0148251 A1).
As per claim 5, Witty teaches the image processing unit (3), according to claim 1, wherein the camera (2) is further configured for monitoring the game round of the roulette wheel (1) ([0050]). Although Witty discloses a webcam could be used to capture frame data to allow remote monitoring (0050]), Witty does not explicitly disclose the camera (2) is further configured for providing captured images to a remote player.
However, Nordhal teaches the known concept of the camera (2) is further configured for providing captured images to a remote player (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Nordhal with Witty in order to yield predictable results of remote viewing of collected image data and for the benefit of providing improved interaction between remote players and players at the physical location.



Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486